Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention relates to field device adapter for HART communication.  Prior art of record, closest reference – Wallace – US 10,761,524, taking individually or collectively, fails to suggest a motivation for incorporating in such an apparatus, as claimed as a whole, including “an adapter housing having a first end and a second end, wherein the first end includes a first connecting element and a second connecting element for electrical connecting of a first two- conductor line and the second end includes a third connecting element and a fourth connecting element for electrical connecting of a second two-conductor line, wherein the adapter housing has, furthermore, an adapter chamber between the first and second ends; and an adapter electronics arranged in the adapter chamber, the adapter electronics including: a first electrical connecting line that connects the first connecting element with the third connecting element; a second electrical connecting line that connects the second connecting element with the fourth connecting element; a communication resistor provided in the first connecting line; an unregulated power supply circuit for providing a supply voltage from a loop current flowing in the first connecting line; a HART modem configured as a secondary master and connected with the first connecting line via a tapping point; and a circuit for shunting the communication resistor, wherein the adapter electronics is adapted to receive a second radio signal wirelessly and by means of the second radio signal to control the circuit for shunting the communication resistor such that the communication resistor is selectively switchable in and out per radio, so that in a shunted condition a first radio signal received by the adapter electronics can be converted into a two conductor signal and modulated via the tapping point onto the loop current” in independent claim 12 and similarly in independent claim 20 (claims 13-19, 21-22 depend therefrom.  Thus, claims 12-22 are allowed over prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schauble et al. (US 2020/0186196)
Cornell et al. (US 9,544,027)
Seiler (US 8,762,745)
Arunachalam et al. (US 2013/0106369)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633